DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1- 13 in the reply filed on July 11, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al (IPCC Special Report (2005) carbon dioxide Capture and Storage).
Applicants’ claimed invention is directed to a method for gas separation of syngas applying differences in water solubilities of syngas components, the method comprising the steps of: producing a product gas comprising hydrogen and carbon dioxide from a hydrocarbon fuel source; separating hydrogen from the product gas to create a hydrogen product stream and a byproduct stream by solubilizing components in water that are more soluble in water than hydrogen; injecting the byproduct stream into a reservoir containing mafic rock; and allowing components of the byproduct stream to react in situ with components of the mafic rock to precipitate and store components of the byproduct stream in the reservoir.
	Rubin  discloses a method for of gas separation of syngas applying difference in water solubilities of the syngas components, the process comprising:
 Reacting a fuel with oxygen or air and/or steam to give mainly a ‘synthesis gas (syngas)’ or ‘fuel gas’ composed of carbon monoxide and hydrogen. The carbon monoxide is reacted with steam in a catalytic reactor, called a shift converter, to give CO2 and more hydrogen. CO2 is then separated, usually by a physical or chemical absorption process, resulting in a hydrogen-rich fuel which can be used in many applications.  See section 3.1.2.4.
	In oxy-fuel combustion, nearly pure oxygen is used for combustion instead of air, resulting in a flue gas that is mainly CO2 and H2O. If fuel is burnt in pure oxygen, the flame temperature is excessively high, but CO2 and/or H2O-rich flue gas can be recycled to the combustor to moderate this. Oxygen is usually produced by low temperature (cryogenic) air separation and novel techniques to supply oxygen to the fuel, such as membranes and chemical looping cycles are being developed. The power plant systems of reference for oxy-fuel combustion capture systems are the same as those noted above for post-combustion capture systems.  See section 3.1.2.3.
	The separation is achieved by passing the CO2-containing gas in intimate contact with a liquid absorbent or solid sorbent that is capable of capturing the CO2 . In the general scheme of Figure 3.2a, the sorbent loaded with the captured CO2 is transported to a different vessel, where it releases the CO2 (regeneration) after being heated, after a pressure decrease or after any other change in the conditions around the sorbent. The sorbent resulting after the regeneration step is sent back to capture more CO2 in a cyclic process. In some variants of this scheme the sorbent is a solid and does not circulate between vessels because the sorption and regeneration are achieved by cyclic changes (in pressure or temperature) in the vessel where the sorbent is contained. A make-up flow of fresh sorbent is always required to compensate for the natural decay of activity and/or sorbent losses. In some situations, the sorbent may be a solid oxide which reacts in a vessel with fossil fuel or biomass producing heat and mainly CO2 (see Section 3.4.6). The spent sorbent is then circulated to a second vessel where it is re-oxidized in air for reuse with some loss and make up of fresh sorbent.  See section 3.1.3.1.
Water saturated with CO2 is slightly denser (approximately 1%) than the original formation water, depending on salinity (Enick and Klara, 1990; Bachu and Adams, 2003). With high vertical permeability, this may lead to free convection, replacing the CO2 -saturated water from the plume vicinity with unsaturated water, producing faster rates of CO2 dissolution (Lindeberg and Wessel-Berg, 1997; Ennis-King and Paterson, 2003). Figure 5.7 illustrates the formation of convection cells and dissolution of CO2 over several thousand years. The solubility of CO2 in brine decreases with increasing pressure, decreasing temperature and increasing salinity (Annex 1)  See section 5.2.1.  Carbon dioxide in the subsurface can undergo a sequence of geochemical interactions with the rock and formation water that will further increase storage capacity and effectiveness. First, when CO2 dissolves in formation water, a process commonly called solubility trapping occurs. The primary benefit of solubility trapping is that once CO2 is dissolved, it no longer exists as a separate phase, thereby eliminating the buoyant forces that drive it upwards. Next, it will form ionic species as the rock dissolves, accompanied by a rise in the pH. Finally, some fraction may be converted to stable carbonate minerals (mineral trapping).  See section 5.2.2.3.
	Among silicate rocks, mafic and ultramafic rocks are rocks that contain high amounts of magnesium, calcium and iron and have a low content of sodium and potassium. Some of their main mineral constituents are olivines, serpentine, enstatite (MgSiO3 ), talc (Mg3 Si4 O10(OH)2 ) and wollastonite. Although molar abundances of magnesium and calcium silicates in the Earth’s crust are similar, rocks containing magnesium silicate exhibit a higher MgO concentration (up to 50% by weight, corresponding to a theoretical CO2 storage capacity of 0.55 kg CO2 /kg rock), than rocks containing calcium silicates, for example basalts, that have CaO content of about 10% by weight only (with a theoretical CO2 storage capacity of 0.08 kg CO2 /kgrock) (Goff and Lackner, 1998). Deposits of wollastonite, the most calcium-rich silicate, are much rarer than those of magnesium-rich silicates.  See section 7.2.3.
CO2 is a byproduct of ammonia (NH3 ) production (Leites et al., 2003); Two main groups of processes are used: • Steam reforming of light hydrocarbons(natural gas, liquefied petroleum gas, naphtha) • Partial oxidation or gasification of heavy hydrocarbons (coal, heavy fuel oil, vacuum residue). Around 85% of ammonia is made by processes in the steam methane reforming group and so a description of the process is useful. Although the processes vary in detail, they all comprise the following steps: 1. Purification of the feed; 2. Primary steam methane reforming (see Section 3.5.2.1); 3. Secondary reforming, with the addition of air, commonly called auto thermal reforming (see Section 3.5.2.3); 4. Shift conversion of CO and H2O to CO2 and H2 ; 5. Removal of CO2 ; 6. Methanation (a process that reacts and removes trace CO and CO2 ); 7. Ammonia synthesis.  See section 3.2.5 and 2.5.1.2.
	A common contaminant in CO2 streams is H2S. There are very large sources of H2S naturally occurring in the ocean: many marine sediments are anoxic and contain large quantities of sulphides; some large ocean basins (the Black Sea, the Cariaco Trench etc.) are anoxic and sulphidic. As a result ocean ecosystems that have adapted to deal with sulphide and Sulphur oxidizing bacteria are common throughout the world’s oceans. Nonetheless the presence of H2S in the disposal stream would result in a lowering of local dissolved oxygen levels, and have an impact on respiration and performance of higher marine organisms.  See section 6.7.6.
	The CO2 -rich flue gas from the boiler is divided into three gas streams: one to be recycled back to the combustor, one to be used as transport and drying gas of the coal feed, and the third as product gas. The first recycle and the product stream are cooled by direct water scrubbing to remove residual particulates, water vapor and soluble acid gases such as SO3 and HCl. Oxygen and entrained coal dust together with the second recycle stream flow to the burners.  The air leakage into the boiler is sufficient to give a high enough inerts level to require a low temperature inert gas removal unit to be installed, even if pure O2 were used as the oxidant in the boiler. The cryogenic oxygen plant will, in this case, produce 95% O2 purity to minimize power consumption and capital cost.  The low temperature (-55°C) CO2 purification plant (Wilkinson et al., 2003b) integrated with the CO2 compressor will not only remove excess O2 , N2 , argon but can also remove all NOx and SO2 from the CO2 stream, if high purity CO2 is required for storage. Significantly, removal of these components before final CO2 compression eliminates the need to otherwise incorporate upstream NOx and SOx removal equipment in the net flue gas stream leaving the boiler. Elimination of N2 from the flue gas results in higher SOx concentrations in the boiler and reduced NOx levels. Suitable corrosion resistant materials of construction must be chosen.  See section 3.4.2.2.
	While there are differences between natural accumulations and engineered storage, injecting CO2 into deep geological formations at carefully selected sites can store it underground for long periods of time: it is considered likely that 99% or more of the injected CO2 will be retained for 1000 years. Depleted oil and gas reservoirs, possibly coal formations and particularly saline formations (deep underground porous reservoir rocks saturated with brackish water or brine), can be used for storage of CO2. At depths below about 800–1000 m, supercritical CO2 has a liquid-like density that provides the potential for efficient utilization of underground storage space in the pores of sedimentary rocks. Carbon dioxide can remain trapped underground by virtue of a number of mechanisms, such as: trapping below an impermeable, confining layer (caprock); retention as an immobile phase trapped in the pore spaces of the storage formation; dissolution in the in situ formation fluids; and/or adsorption onto organic matter in coal and shale. Additionally, it may be trapped by reacting with the minerals in the storage formation and caprock to produce carbonate minerals. Models are available to predict what happens when CO2 is injected underground. Also, by avoiding deteriorated wells or open fractures or faults, injected CO2 will be retained for very long periods of time. Moreover, CO2 becomes less mobile over time as a result of multiple trapping mechanisms.  See executive summary in chapter 5.
The subject matter claimed in the instant application is fully disclosed and covered by Rubin et al (IPCC Special Report (2005) carbon dioxide Capture and Storage). The difference such as, using two vertical scrubber tower in the process of removing the contaminants from carbon dioxide does not constitute a patentable distinction since the reference expressly teaches the product stream (carbon dioxide) are cooled by direct water scrubbing to remove residual particulates.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to employ the guidance provided by Rubin et al (IPCC Special Report (2005) carbon dioxide Capture and Storage) to arrive at the presently claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,155,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered in the above patented claims.  The instant application and the above cited U.S. patented claims are claiming common subject matter as follows: a method for producing hydrogen substantially without greenhouse gas emissions, the method comprising the steps of: producing a product gas comprising hydrogen and carbon dioxide from a hydrocarbon fuel source; separating hydrogen from the product gas to create a hydrogen product stream and a byproduct stream comprising CO.sub.2; disposing the byproduct stream comprising CO2 in an aqueous phase as a water soluble gas to form a CO2-rich water phase with a density greater than ambient groundwater; injecting the byproduct stream into a reservoir containing mafic rock; and allowing components of the byproduct stream to react in situ with components of the mafic rock to precipitate and store components of the byproduct stream in the reservoir.
The difference however does not constitute a patentable distinction, because of overlap of the scope of the subject matter, in the claims of the US patent No. 11,155,462 and the present claims, and therefore the patented claims render the instant claims obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent No. 2,205,122 to Le Croy discloses:

    PNG
    media_image1.png
    362
    449
    media_image1.png
    Greyscale
.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622